             Case 2:20-cv-00355-RSM Document 13 Filed 07/28/20 Page 1 of 2




 1

 2                                                             The Honorable Ricardo S. Martinez

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   CAMBRIA GRANT, an individual.
                                                          No. 2:20-cv-00355-RSM
11                                       Plaintiff,
                                                          ORDER OF DISMISSAL WITH
12          v.                                            PREJUDICE

13   F5 NETWORKS, INC., a Washington                      CLERK’S ACTION REQUIRED
     Corporation
14
                                       Defendant.
15

16
                                                ORDER
17
            Based on the parties’ Stipulation of Dismissal with Prejudice, it is hereby ORDERED,
18
     ADJUDGED AND DECREED that Plaintiff Cambria Grant’s above-referenced action against
19
     Defendant F5 Networks, Inc. is hereby DISMISSED WITH PREJUDICE, with each side to
20
     bear its own attorneys’ fees, costs, and expenses.
21
            IT IS SO ORDERED this 28th day of July, 2020.
22

23

24

25
                                                      A
                                                      RICARDO S. MARTINEZ
26                                                    CHIEF UNITED STATES DISTRICT JUDGE

                                                                                 K&L GATES LLP
     ORDER OF DISMISSAL WITH                                              925 FOURTH AVENUE SUITE 2900
                                                                         SEATTLE, WASHINGTON 98104-1158
     PREJUDICE - 1                                                           TELEPHONE: (206) 623-7580
     Case No. 2:20-cv-00355-RSM                                               FACSIMILE: (206) 623-7022
            Case 2:20-cv-00355-RSM Document 13 Filed 07/28/20 Page 2 of 2




 1

 2

 3   Presented by:

 4
       MBE LAW GROUP PLLC                     K&L GATES LLP
 5
       By: s/Lisa A. Burke                    By: s/Ryan D. Redekopp
 6     Lisa A. Burke, WSBA #42859             Ryan D. Redekopp, WSBA # 36853
 7     By: s/David Martin                     K&L Gates LLP
       David Martin, WSBA #38325              925 Fourth Ave., Suite 2900
 8     MBE Law Group PLLC                     Seattle, WA 98104-1158
       1001 Fourth Avenue, Suite 3200         Telephone: (206) 623-7580
 9     Seattle, WA 98154                      Email: ryan.redekopp@klgates.com
       Telephone: (206) 400-7722
10     Email: lburke@mbelg.com
11              dmartin@mbelg.com             F5 Networks, Inc.

12     Attorney for Plaintiff Cambria Grant   By: s/Suzanne J. Thomas
                                              Suzanne J. Thomas, WSBA #17338
13
                                              F5 Networks, Inc.
14                                            801 Fifth Avenue
15                                            Seattle, WA 98104
                                              Telephone: (206) 272-6008
16                                            Email: su.thomas@f5.com

17                                            Attorneys for Defendant F5 Networks, Inc.
18

19

20

21

22

23

24

25

26

                                                                          K&L GATES LLP
     ORDER OF DISMISSAL WITH                                       925 FOURTH AVENUE SUITE 2900
                                                                  SEATTLE, WASHINGTON 98104-1158
     PREJUDICE - 2                                                    TELEPHONE: (206) 623-7580
     Case No. 2:20-cv-00355-RSM                                        FACSIMILE: (206) 623-7022
